OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
The trial court improperly conducted a Sandoval hearing (People v Sandoval, 34 NY2d 371) in defendant’s absence, requiring a new trial (see, People v Dokes, 79 NY2d 656; People v Gebrosky, 80 NY2d 995). It is therefore unnecessary to consider defendant’s remaining contention.
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., and Bellacosa concur in memorandum; Judge Smith taking no part.
Order reversed, etc.